Appellant files a motion for rehearing setting up that the acts and conduct on the part of the jury as set forth and outlined in bill of exception No. 4, amount to such misconduct as to require a reversal. We have again examined the bill. We find nothing in same leading us to conclude that our original opinion was wrong. On the contrary, the serious attitude of the jurors which caused them to engage in solemn prayer before beginning a consideration of the case, impresses us with the fact that they were men anxious and desirous of arriving at a fair decision in a case involving the life and liberty of the accused. The statement of the juror Williams is discussed in our original opinion. It does not appear to be a statement of any facts known to juror Williams but to be a kind of general statement in the nature of an argument setting forth conclusions of the juror based on his reading history, etc. We deem it unnecessary to enter into any extended discussion of these points.
The motion for rehearing is overruled.
Overruled.